t c summary opinion united_states tax_court kenneth o and althea c garcia petitioners v commissioner of internal revenue respondent docket no 30831-08s filed date kenneth o garcia and althea c garcia pro sese adam c silva for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case petitioners petitioned the court under sec_6330 to review the determination of the internal_revenue_service office of appeals appeals sustaining a proposed levy related to their federal_income_tax the petition alleges primarily that the proposed levy is improper because appeals refused to consider any offer-in-compromise by petitioners this case is currently before the court on respondent’s motion to decide by summary_judgment that he is entitled to proceed with collection of petitioners’ federal_income_tax liability we agree with the substance of that motion and we shall grant it background petitioners failed to file a federal_income_tax return for on date respondent sent to petitioners a notice_of_deficiency for the notice_of_deficiency determined a dollar_figure deficiency in petitioners’ federal_income_tax a dollar_figure addition_to_tax under sec_6651 and a dollar_figure accuracy-related_penalty under sec_6662 petitioners received the notice_of_deficiency but did not petition the court with respect to it respondent subsequently assessed the deficiency addition_to_tax and accuracy-related_penalty plus applicable_interest on or about date respondent notified petitioners that respondent was proposing a levy to collect their unpaid federal_income_tax liability for and that they could request a hearing with appeals as to the matter petitioners requested the hearing stating that they desired to enter into an offer_in_compromise for appeals subsequently advised petitioners on date that it would consider an offer_in_compromise only if petitioners filed their and federal_income_tax returns so as to be in compliance with their tax_return filing_requirements and petitioners completed and timely submitted a form 433-a collection information statement for wage earners and self-employed individuals with appropriate attachments to a named officer of appeals at her fresno california address listed on the advice included with the advice was a copy of form 433-a on date appeals notified petitioners that it had set a telephone conference with them for date and reminded petitioners that the named officer of appeals still needed to receive the form 433-a and other previously requested items to consider any request by them for an offer_in_compromise included with that notification was another copy of form 433-a on the scheduled date appeals conducted the telephone hearing with petitioner kenneth garcia mr garcia during the hearing mr garcia informed appeals that his accountant was supposed to have rescheduled the hearing for a later date appeals noted it had not received from petitioner either a power_of_attorney as to the matter or the requested form 433-a with attachments mr garcia asked appeals for more time to submit the form 433-a with attachments appeals responded that it had twice previously requested that document from petitioners on date appeals issued each petitioner a notice_of_determination sustaining the proposed levy the determination stated in part that petitioners had filed the requested tax returns but had failed to submit the requested form 433-a with attachments to the designated appeals officer at the listed address the determination also stated that petitioners disagreed with their underlying tax_liability as shown in respondent’s books but were not allowed to dispute that liability at the hearing because they had had a prior opportunity to do so when petitioners petitioned the court in commencement of this case they resided in california discussion summary_judgment may be granted with respect to any part of the legal issues in controversy if the records before the court show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 119_tc_252 respondent bears the burden of proving there is no genuine issue of material fact and all facts are interpreted in the light most favorable to petitioners see craig v commissioner supra pincite however petitioners must do more than merely allege or deny facts they must set forth specific facts showing that there is a genuine issue for trial see rule d 477_us_317 under this standard petitioners have failed to raise any genuine issue of material fact and summary_judgment is appropriate sec_6330 provides for notice and opportunity for a hearing before the commissioner may levy upon the property of any person the person may raise at the hearing any relevant issue relating to the unpaid tax or proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives the person may challenge the existence or amount of the underlying tax_liability for the year only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability see sec_6330 114_tc_604 once appeals issues a notice_of_determination the person may seek judicial review in this court see sec_6330 unless the validity of the underlying tax_liability is properly at issue we review the determination for abuse_of_discretion see sego v commissioner supra pincite petitioners indicated in their response to respondent’s motion that their underlying tax_liability is less than that now sought by respondent the validity of their underlying tax_liability however is not properly at issue because petitioners previously received a notice_of_deficiency for and had an opportunity to dispute their tax_liability for at that time the mere fact that petitioners’ accountant may not have filed with the court a petition in dispute of the notice_of_deficiency as petitioners claim they wanted him to do is not sufficient for them to prevail on this issue nor do we believe that appeals abused its discretion when it declined to consider any offer_in_compromise from petitioners petitioners failed to provide the form 433-a with attachments to the designated officer of appeals at the listed address although appeals twice asked them to do so see 414_f3d_144 1st cir huntress v commissioner tcmemo_2009_161 mccall v commissioner tcmemo_2009_75 petitioners assert in their response to respondent’s motion that they did timely provide appeals with the requested form to that end petitioners note their response includes a completed form 433-f collection information statement and a u s postal service receipt showing that they mailed a letter to the internal_revenue_service on date the letter however was mailed not to the named appeals officer at her listed address in fresno california but to an internal_revenue_service center at a post office box in holtsville new york moreover even if we were to presume favorably to petitioners that the letter actually was the form 433-f included with the response that form is different than the form 433-a a copy of which was provided to petitioners by appeals on two occasions and lacked any of the referenced attachments we sustain the determinations of appeals that the proposed levy is appropriate in so doing we have considered all of petitioners’ contentions and have concluded that those contentions not discussed herein are without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
